DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p)  on 2/24/22 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Withdrawn rejections
	Rejection of claims 1-12 under 35 USC 103 over Wang et al., in view of Liu et al and Punagi et al is withdrawn.  Applicants’ arguments traversing the rejection of record were found to be persuasive.
	Rejection of claims 13-18 under 35 USC 103 over Wang, Lui and Pungami in further view of Mi et al is withdrawn in view of applicants’ arguments.  Applicants arguments file don 2/24/22 were found to be persuasive.
	Rejection of claims 15, 17 and 19 under 35 USC 103 over Wang, Lui and Pungami in further view of Jain is withdrawn in view of applicants’ arguments.  Applicants arguments filed on 2/24/22 were found to be persuasive.
	Rejection of claims 15-18 and 20 under 35 USC 103 over Wang, Lui and Pungami in further view of Peng is withdrawn in view of applicants’ arguments.  Applicants arguments filed on 2/24/22 were found to be persuasive.
New rejections
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0182027) in view of Peng et al (Oncotarget, 2017, 8(32), 52813-52822; filed with IDS on 2/24/22).

Scope of prior art
Wang teaches compound I which is the same as the instantly claimed compound of formula (I) (paragraph [0005]).  Wang teaches that compound I is an anti-tumor compound and compositions comprising the compound can be used in a method of treating a variety of cancerous conditions.  A non-limiting list of tumors that can be treated includes liver cancer 
Regarding salts of compound I, Wang teaches hydrochloride salt in paragraph [0007].  Wang teaches 5 – 20 mg dose which meets the limitation 2-20 mg of instant claim 10.
Wang teaches ratio of administration periods to rest periods in days is 2:0.5-5 (paragraph [0031] instant claim 11).
Wang teaches administration for 14 days followed rest for 7 days (paragraph [0032]; instant claim 12).
Ascertaining the difference
While Wang teaches compound I in treatment of cancerous conditions and recites that conditions mediated by VEGFR2 are within the scope of conditions that can be treated, Wang does not explicitly recite nasopharyngeal carcinoma (NPC).
Wang does not teach combination of Compound I and cisplatin (a platinum complex chemotherapeutic agent).

Secondary reference
	Peng teaches that overexpression of VEGFR-2 increases the growth of nasopharyngeal carcinomas (NPC).  Peng also teaches administration of apatinib alone or in combination with cisplatin resulted in inhibition of tumor growth and facilitated apoptosis (abstract).  Peng also teaches Cisplatin in treatment of NPC (page 52814 left column, last paragraph).

Obviousness
	Wang teaches the instantly active ingredient, the HCl salt and the instantly claimed treatment regimen in treatment of cancer.  At issue is whether one skilled in the art would have 
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to administer compound I of wang to a patient in need of treatment for NPC.  Efficacy of compound I in cancer treatment is described by Wang.  Peng places NPC within the scope of diseases for which Wang suggests treatment with compound I.
Suggestion:
Wang suggests treating VEGFR-2 mediated diseases by administration of compound I, while Peng teaches that NPC is a VEGRF-2 mediated disease.
Motivation:
Treatment of NPC
Expectation of success:
Wang demonstrates therapeutic efficacy of compound I (Examples).
One would have also found it obvious to combine compound I of Wang with cisplatin.  Peng teaches cisplatin as a known chemotherapeutic agent for treatment of NPC and it would have been obvious for one skilled in the art to combine agents for treatment of NPC with an expectation of an additive effect of the combined treatment regimen.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Claims 1 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Peng as applied to claim 1 above, and further in view of Mi et al (Oral Oncology, 2017, 74, 34-39).
Scope of prior art
The combination of Wang and Peng establishes that it would have been obvious to treat NPC by administration of compound (I).
Ascertaining the difference
	The combination of Wang and Peng fails to teach compound (I) in combination with taxane.
Secondary reference
	Mi et al teach chemotherapy regimen for NPC using Taxane (abstract)
Obviousness
	One skilled in the art, prior to the effective filing date of the instant application, would have found it obvious to combine to compound (I) and taxane into a single composition and administer it to a subject in need of treatment for NPC.  Both compound (I) and taxane have been described in the art for treatment of NPC and represent equivalents for the same purpose.   The combination of the two treatments would be expected to result in improved treatment compared to each agent alone.
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).


Claims 1, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Peng as applied to claim 1 above, and further in view of Jain (Chin. Clin. Oncol. 2016 5(2):22 1-10)
Scope of prior art
The combination of Wang and Peng establishes that it would have been obvious to treat NPC by administration of compound (I).
Ascertaining the difference
	The combination of Wang and Peng fails to teach compound (I) in combination with pembrolizumab.
Secondary reference
	Jain et al teach that NPC patients treated with pembrolizumab show an objective measurable response.   
Obviousness
	One skilled in the art, prior to the effective filing date of the instant application, would have found it obvious to combine to compound (I) and pembrolizumab into a single composition and administer it to a subject in need of treatment for NPC.  Both compound (I) and pembrolizumab have been described in the art for treatment of NPC and represent equivalents for the same purpose.   The combination of the two treatments would be expected to result in improved treatment compared to each agent alone.
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).


Claims 1, 7, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Peng as applied to claim 1 above, and further in view of Peng, et al.  (Sci Rep 2016, 6, 24332).
Scope of prior art
The combination of Wang and Peng establishes that it would have been obvious to treat NPC by administration of compound (I) and cisplatin.
Ascertaining the difference
	The combination of Wang and Peng fails to teach compound (I) in combination with cisplatin and radiotherapy.
Secondary reference
	Peng et al teach cisplatin and radiotherapy for treatment of NPC (see conclusion) 
Obviousness
	One skilled in the art, prior to the effective filing date of the instant application, would have found it obvious to combine to compound (I) and cisplatin into a single composition and administer it to a subject in need of treatment for NPC.  Both compound (I) and cisplatin have 
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Conclusion
Claims 1-20 are pending
Claims 1-20 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628